Citation Nr: 0005580	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  90-26 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of mumps, to 
include hypogonadism (atrophy of the testes), pancreatitis 
(pancreatic atrophy), and endocrinopathy.


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel






INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1956.

In April 1991, the Board of Veterans' Appeals (the Board) 
denied entitlement to service connection for residuals of 
mumps, to include hypogonadism (atrophy of the testes), 
pancreatitis (pancreatic atrophy), endocrinopathy, a sinus 
disability, a disability manifested by chronic upper 
respiratory infections, a stomach disability, a disability 
manifested by progressive muscular atrophy, and diabetes 
mellitus.  The veteran appealed to the U. S. Court of Appeals 
for Veterans Claims (the Court).

In October 1992, the Court affirmed the Board's denial of 
service connection for a sinus disability, a disability 
manifested by chronic upper respiratory infections, a stomach 
disability, a disability manifested by progressive muscular 
atrophy, and diabetes mellitus.  The Court vacated the 
remaining part of the decision, remanding the current issues 
to the Board for further consideration.

In September 1993, the Board promulgated a decision denying 
service connection for the claimed disabilities.  After the 
Board's decision, it was discovered that there had been a 
denial of certain due process requirements.  The veteran, who 
was unrepresented at the time, had not been provided an 
opportunity to review certain medical information developed 
by the Board.  See Thurber v. Brown, 5 Vet. App. 119 (1993).  
In February 1994, the Board vacated the September 1993 
decision.  The Board subsequently received additional 
evidence and argument from the veteran, and he testified at a 
hearing before a member of the Board sitting at St. Paul, 
Minnesota in July 1997.  In addition, the Board requested and 
received opinions from medical experts associated with the 
Department of Veterans Affairs (VA).  The veteran was 
provided copies of these two opinions, and afforded an 
opportunity to respond.

The case is now fully developed and properly before the Board 
for consideration of the veteran's appeal. The Board has 
reviewed the claims on a de novo basis.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims.

2.  The veteran had an episode of mumps orchitis during his 
teen-age years before service.

3.  Certain residuals of mumps, including hypogonadism 
associated with testicular dysfunction, began during his time 
in service.

4.  Pancreatitis (pancreatic atrophy), pancreatic 
insufficiency, and endocrinopathy most probably were 
manifested initially in service, and continued after service.


CONCLUSION OF LAW

Service connection for residuals of mumps, to include 
hypogonadism (atrophy of the testes), pancreatitis 
(pancreatic atrophy), and endocrinopathy is in order as there 
is a reasonable probability that these conditions were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that he had a history of 
mumps orchitis as a teen-ager before service, but that he 
recovered from this episode without any symptoms or 
manifestations of a permanent disease processes.  He contends 
that testicular atrophy, gastrointestinal problems, and other 
symptoms began in service, and continued after discharge from 
service.  He maintains that atrophy of the testes was noted 
the month after service, and that he continued to have 
gastrointestinal problems until testing in the 1980's showed 
that the cause of such problems was his pancreatitis and 
pancreatic insufficiency.

Background

Service medical records are not available and may have been 
destroyed by fire.  The only available service medical record 
is a report of a separation examination in November 1956 
indicating an essentially normal clinical evaluation.  
Urinalysis was negative.  Morning report extracts showed that 
the veteran was hospitalized for two days in October 1955.

A claim for service connection for the claimed disabilities 
was received from the veteran in December 1988, noting recent 
treatment at a VA medical facility for these disabilities.

The veteran was hospitalized at a VA medical facility in June 
1986 with a history of weight loss for a few months.  His 
history included a sinus condition of 30 years' duration, a 
milk allergy, and stool and electrolyte problems for years.  
It was noted that he had had a malabsorption syndrome for 
months to years in mild form.  The veteran also noted a past 
history of mumps, and decreased testicle size, continuing 
over the last 10 years.  Clinical studies resulted in the 
diagnosis of pancreatic insufficiency, and a CT scan of the 
abdomen showed atrophy of the pancreas.

VA outpatient treatment reports in 1987 and 1988 show that 
the veteran was treated for testicular failure/hypogonadism, 
and for pancreatic insufficiency secondary to lymphomatous 
pseudohypertrophy, both secondary to mumps at age 17.

The veteran submitted medical records from the University of 
Minnesota, the school he attended for several years after his 
discharge from service.  On an examination in January 1957, 
the veteran gave a history of mumps at age 13.  He checked 
that he had had frequent colds, but denied gastrointestinal 
problems.  Physical examination was essentially normal.  In 
May 1957, he sought treatment for diarrhea, and he was seen 
for upper respiratory infections on a couple of occasions.

In March 1958, the veteran was treated for malaise, a fever, 
and nausea.  A physical examination showed tenderness of the 
epigastrium.  In June 1958, he requested a sperm study.  A 
physical examination in February 1959 was negative except for 
the examiner's comment that there was perhaps slight atrophy 
of the testicles, with a history of mumps at age 13.

Clinical records from another clinic for the 1960's and 
1970's show that the veteran was seen for various complaints, 
including gastrointestinal complaints, with an upper 
gastrointestinal series in 1967 being negative.  In 1976, a 
diagnosis was made of possible bowel syndrome.

At a hearing at the regional office in June 1989, the veteran 
stated that his duty assignment in service included much 
stress and lack of sleep.  He stated that he developed many 
colds and sinusitis in service, which had not the situation 
prior to service.  These difficulties continued after 
service.  He noticed a decrease in size of his testes within 
the first few months of attending college, and he was also 
treated for periodic diarrhea while at the University.

In 1989 the veteran submitted a statement from a physician 
from the University of Minnesota, which is dated in March 
1962.  The statement noted that the veteran gave a history of 
mumps at age 13 on his entrance physical examination in 
January 1957.  It was noted that a physical examination was 
completely negative at the time.  This physician reported 
that the veteran requested a sperm study in June 1958, noting 
a history of mumps as a teen-ager.  Physical examination at 
the time showed small, somewhat soft, testes.  A sperm count 
was taken.  The veteran's last complete physical examination 
in February 1959 showed slight atrophy of the testicles, with 
a notation that the veteran had mumps at age 13.

In a statement in June 1990, a physician from the University 
of Minnesota Medical School indicated that he had reviewed 
the veteran's records and had treated the veteran in May and 
June 1986.  It was noted that the veteran's diagnosis in 1986 
was chronic malabsorption due to pancreatic atrophy, and that 
over the next two years, the veteran was also treated for 
chronic hypogonadism.  This physician expressed the opinion 
that the pancreatic insufficiency could be from the previous 
mumps infection as well as the hypogonadism.  The physician 
indicated that there was some uncertainty as to the date of 
onset of these conditions, but that the dramatic degree of 
pancreatic atrophy noted on a CAT scan in June 1986 led the 
veteran's physicians to believe that this condition had been 
present for many years.  The physician stated that "since the 
pancreatic insufficiency may have taken some time to develop 
after [the veteran's] mumps infection, it is likely that he 
was already suffering from chronic malabsorption syndrome 
during the time he was in the service."  The physician also 
stated that while there was no mention of hypogonadism or 
testicular atrophy on the service separation examination in 
November 1956, the University of Minnesota records show that 
testicular atrophy was noted soon thereafter.

A statement was received from a VA physician in October 1990, 
indicating that he had been treating the veteran for 
hypogonadism/testicular failure since 1987.  The physician 
stated that he had reviewed the veteran's service, VA, 
private, and university medical records.  He indicated that 
the veteran's two main medical problems were pancreatic 
insufficiency and hypogonadism/testicular atrophy.  The 
pancreatic insufficiency was of the lipomatous 
pseudohypertrophy type.  It was his assessment that both of 
these conditions resulted from the mumps infection which 
occurred when the veteran was a teen-ager. The physician 
noted that small testes were noted soon thereafter.  The 
physician concluded that there was progressive deterioration 
of the testicles and presumably the pancreas following the 
initial mumps episode, and that the veteran did have these 
conditions ongoing during the time of service.

In a statement dated in January 1990, the veteran noted that 
he had some problems with diarrhea during service, and that 
diarrhea and smaller testes were noted soon after discharge 
from service.

At a hearing before the Board in January 1991, the veteran 
stated that he recovered from the mumps as a teenager, and 
that he finished school without any residual physical 
problems.  He testified that he was under stress and had 
little sleep during service, and that he seemed to be sick 
more than usual during service.  Certain problems which he 
had noted in, and shortly after, discharge from service 
continued for several years at a low level, and such problems 
reached a climax in 1986 when he was hospitalized at a VA 
facility and a pancreatic disorder was diagnosed.

The record contains various medical treatises.

At a hearing before a member of the Board sitting at 
St. Paul, Minnesota in July 1997, the veteran stated that he 
was basically healthy after his episode of mumps that 
occurred when he was a teen-ager.  He stated that he began 
having problems with illness while he was in service, 
possibly the result of poor sleep and stress during service, 
and that his symptoms were documented when he was attending 
school soon thereafter.

The Board submitted the case to a VA specialist in 
endocrinology for an opinion.  After reviewing the record, 
the physician, in January 1998, expressed the opinion that 
the veteran's hypogonadism associated with testicular 
dysfunction began during his time in service.  It was noted 
that the etiology of the hypogonadism was the mumps orchitis 
before service.

A VA specialist in gastroenterology was requested to provide 
an opinion concerning any possible relationship between the 
veteran's pancreatic insufficiency and the veteran's service.  
The physician indicated that the onset of the veteran's 
symptoms and signs of pancreatic exocrine insufficiency was 
unclear.  There was some mention that the veteran had 
diarrhea during his period of service, and conceivably this 
was due to pancreatic insufficiency, but also could have been 
due to a myriad of other causes.  After discussing various 
causes of pancreatic insufficiency and maldigestion, the 
physician concluded that the veteran had suffered from 
pancreatic insufficiency for many years, with a dramatic 
worsening in 1986.  The physician excluded certain causes for 
the chronic pancreatitis, indicating that pancreatic 
lipomatous pseudohypertrophy was a reasonable explanation. 
Mumps was a rare cause of this disability.  The physician 
concluded that, as the veteran had had some diarrhea during 
service, such diarrhea could conceivably have been due to 
pancreatic insufficiency.

Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establishes that 
a particular injury or disease resulting in disability was 
incurred coincident with service, or was aggravated therein.  
38 C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The current record contains statements and opinions from 
various physicians that the residuals of mumps, to include 
hypogonadism (atrophy of the testes), pancreatitis 
(pancreatic atrophy), and endocrinopathy had their inception 
in service.  Basically, these opinions indicate that while 
these disabilities were caused by the veteran's mumps (that 
occurred prior to service), the first manifestations of such 
disabilities occurred during service.  There are no medical 
opinions to contradict the VA physicians and the veteran's 
private physicians.  Accordingly, service connection for 
these claimed disabilities is warranted.


ORDER

Entitlement to service connection for residuals of mumps, to 
include hypogonadism (atrophy of the testes), pancreatitis 
(pancreatic atrophy), and endocrinopathy is established.  The 
benefits sought on appeal are granted.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

